7 N.Y.3d 862 (2006)
THE PEOPLE OF THE STATE OF NEW YORK, Appellant,
v.
JOSE ROSSEY, Respondent.
Court of Appeals of New York.
Submitted September 11, 2006.
Decided October 24, 2006.
Application, insofar as treated as a petition for a writ of error coram nobis, dismissed. There is no authority for initiating a writ of error coram nobis in the Court of Appeals (see People v Bond, 93 NY2d 896 [1999]; People v Gibbs, 85 NY2d 1030 [1995]). Application, insofar as treated as a motion for reargument and/or reconsideration, dismissed as untimely (see Rules of Practice of Court of Appeals [22 NYCRR] § 500.24 [b]).